 
 
I 
108th CONGRESS 2d Session 
H. R. 5081 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Beauprez (for himself and Mr. Sweeney) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide for a new program of educational assistance for certain reserve component members of the Armed Forces who perform active service. 
 
 
1.Educational assistance for certain reserve component members who perform active service 
(a)Establishment of programPart IV of subtitle E of title 10, United States Code, is amended by inserting after chapter 1606 the following new chapter: 
 
1607Educational assistance for reserve component members supporting contingency operations and certain other operations 
 
 Sec 
16161. Purpose 
 16162. Educational assistance program 
 16163. Eligibility for educational assistance 
 16164. Time limitation for use of entitlement 
 16165. Termination of assistance 
 16166. Administration of program  
16161.PurposeThe purpose of this chapter is to provide educational assistance to members of the reserve components who have been called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty. 
16162.Educational assistance program 
(a)Program establishment The Secretary of each military department, under regulations prescribed by the Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, shall establish and maintain a program as prescribed in this chapter to provide educational assistance to members of the Ready Reserve of the armed forces under the jurisdiction of the Secretary concerned. 
(b)Authorized education programsEducational assistance may be provided under this chapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of title 38. 
(c)Benefit amount 
(1)The educational assistance program established under subsection (a) shall provide for payment by the Secretary concerned, through the Secretary of Veterans Affairs, an educational assistance allowance to each member entitled to educational assistance under this chapter who is pursuing a program of education authorized under subsection (b). 
(2)The educational assistance allowance provided under this chapter shall be based on the applicable percent under paragraph (4) to the applicable rate provided under section 3015 of title 38 for a member whose entitlement is based on completion of an obligated period of active duty of three years.  
(3)The educational assistance allowance provided under this section for a person who is undertaking a program for which a reduced rate is specified in chapter 30 of title 38, that rate shall be further adjusted by the applicable percent specified in paragraph (4). 
(4)The adjusted educational assistance allowance under paragraph (2) or (3), as applicable, shall be— 
(A)40 percent in the case of a member of a reserve component who performed active service for 90 consecutive days but less than one continuous year; 
(B)60 percent in the case of a member of a reserve component who performed active service for one continuous year but less than two continuous years; or 
(C)80 percent in the case of a member of a reserve component who performed active service for two continuous years or more. 
(d)Maximum months of assistance 
(1)Subject to section 3695 of title 38, the maximum number of months of educational assistance that may be provided to any member under this chapter is 36 (or the equivalent thereof in part-time educational assistance). 
(2) 
(A)Notwithstanding any other provision of this chapter or chapter 36 of title 38, any payment of an educational assistance allowance described in subparagraph (B) of this paragraph shall not— 
(i)be charged against the entitlement of any individual under this chapter; or 
(ii)be counted toward the aggregate period for which section 3695 of title 38 limits an individual’s receipt of assistance. 
(B)The payment of the educational assistance allowance referred to in subparagraph (A) of this paragraph is the payment of such an allowance to the individual for pursuit of a course or courses under this chapter if the Secretary of Veterans Affairs finds that the individual— 
(i)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of this title; and 
(ii)failed to receive credit or training time toward completion of the individual’s approved educational, professional, or vocational objective as a result of having to discontinue, as described in clause (i), the individual’s course pursuit. 
(C)The period for which, by reason of this subsection, an educational assistance allowance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of title 38 shall not exceed the portion of the period of enrollment in the course or courses for which the individual failed to receive credit or with respect to which the individual lost training time, as determined under subparagraph (B)(ii). 
16163.Eligibility for educational assistance 
(a)EligibilityOn or after September 11, 2001, a member of a reserve component is entitled to educational assistance under this chapter if the member— 
(1)served on active duty in support of a contingency operation for 90 consecutive days or more; or 
(2)in the case of a member of the Army National Guard of the United States or Air National Guard of the United States, performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 
(b)Disabled membersNotwithstanding the eligibility requirements in subsection (a), a member who was ordered to active service as prescribed under subsection (a)(1) or (a)(2) but is released from duty before completing 90 consecutive days because of an injury, illness or disease incurred or aggravated in the line of duty shall be entitled to educational assistance under this chapter at the rate prescribed in section 16162(b)(2)(A) of this title. 
(c)Written notification 
(1)Each member who becomes entitled to educational assistance under subsection (a) shall be given a statement in writing prior to release from active service that summarizes the provisions of this chapter and stating clearly and prominently the substance of sections 16165 and 16166 of this title as such sections may apply to the member. 
(2)At the request of the Secretary of Veterans Affairs, the Secretary concerned shall transmit a notice of entitlement for each such member to that Secretary. 
(d)Bar from dual eligibilityA member who qualifies for educational assistance under this chapter may not receive credit for such service under both the program established by chapter 30 of title 38 and the program established by this chapter but shall make an irrevocable election (in such form and manner as the Secretary of Veterans Affairs may prescribe) as to the program to which such service is to be credited. 
(e)Bar from duplication of educational assistance allowance 
(1)Except as provided in paragraph (2), an individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 1606 of this title, chapter 30, 31, 32, or 35 of title 38, or under the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive assistance under more than one such programs and shall elect (in such form and manner as the Secretary concerned may prescribe) under which program the member elects to receive educational assistance. 
(2)The restriction on duplication of educational assistance under paragraph (1) does not apply to the entitlement of educational assistance under section 16131(i) of this title. 
16164.Time limitation for use of entitlement 
(a)Duration of entitlementExcept as provided in subsection (b), a member remains entitled to educational assistance under this chapter while serving— 
(1)in the Selected Reserve of the Ready Reserve, in the case of a member was called or ordered to active service while serving in the Selected Reserve; or 
(2)in the Ready Reserve, in the case of a member was ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve). 
(b)Duration of entitlement for disabled members 
(1)In the case of a person who is separated from the Ready Reserve because of a disability which was not the result of the individual’s own willful misconduct incurred on or after the date on which such person became entitled to educational assistance under this chapter, such person’s entitlement to educational assistance expires at the end of the 10-year period beginning on the date on which such person became entitled to such assistance. 
(2)The provisions of subsections (d) and (f) of section 3031 of title 38 shall apply to the period of entitlement prescribed by paragraph (1). 
16165.Termination of assistanceEducational assistance may not be provided under this chapter, or if being provided under this chapter, shall be terminated— 
(1)if the member is receiving financial assistance under section 2107 of this title as a member of the Senior Reserve Officers' Training Corps program; or 
(2)when the member separates from the Ready Reserve, as provided under section 16164(a)(1) or section 16164(a)(2), as applicable, of this title. 
16166.Administration of program 
(a)AdministrationEducational assistance under this chapter shall be provided through the Department of Veterans Affairs, under agreements to be entered into by the Secretary of Defense, and by the Secretary of Homeland Security, with the Secretary of Veterans Affairs. Such agreements shall include administrative procedures to ensure the prompt and timely transfer of funds from the Secretary concerned to the Department of Veterans Affairs for the making of payments under this chapter. 
(b)Program managementExcept as otherwise provided in this chapter, the provisions of sections 503, 511, 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of title 38 and the provisions of subchapters I and II of chapter 36 of such title (with the exception of sections 3686(a), 3687, and 3692) shall be applicable to the provision of educational assistance under this chapter. The term eligible veteran and the term person, as used in those provisions, shall be deemed for the purpose of the application of those provisions to this chapter to refer to a person eligible for educational assistance under this chapter. 
(c)Flight trainingThe Secretary of Veterans Affairs may approve the pursuit of flight training (in addition to a course of flight training that may be approved under section 3680A(b) of title 38) by an individual entitled to educational assistance under this chapter if— 
(1)such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; 
(2)the individual possesses a valid private pilot certificate and meets, on the day the member begins a course of flight training, the medical requirements necessary for a commercial pilot certificate; and 
(3)the flight school courses meet Federal Aviation Administration standards for such courses and are approved by the Federal Aviation Administration and the State approving agency. 
(d)Trust fundAmounts for payments for benefits under this chapter shall be derived from the Department of Defense Education Benefits Fund under section 2006 of this title.. 
(b)Conforming amendments 
(1)Section 2006(b) of such title is amended— 
(A)in paragraph (1), by striking chapter 1606 and inserting chapters 1606 and 1607, including funds provided by the Secretary of Homeland Security for education liabilities for the Coast Guard when it is not operating as a service in the Department of the Navy; and 
(B)in paragraph (2)(C), by striking for educational assistance under chapter 1606 and inserting (including funds from the Department in which the Coast Guard is operating) for educational assistance under chapters 1606 and 1607.  
(2)Section 3695(a)(5) of title 38, United States Code, is amended by inserting 1607, after 1606,. 
(c)Clerical amendmentThe tables of chapters at the beginning of subtitle E of title 10, United States Code, and at the beginning of part IV of such subtitle, are amended by inserting after the item relating to chapter 1606 the following new item: 
 
 
1607.Educational Assistance for Reserve Component Members Supporting Contingency Operations and Certain Other Operations16161.  
 
